DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of July 1, 2022 is acknowledged and has been entered.
Drawings
The drawings were received on July 1, 2022.  These drawings are accepted.
New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7, 9-12, 14, 16-17, 25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0120638 A1 (Shaw).
As concerns claim 1, Shaw discloses a system for pressurizing casing gas from a hydrocarbon well, the hydrocarbon well having a wellhead (implicit, since the system is for a subsea well), a production string that produces fluids from a hydrocarbon formation, and a casing string that receives the production string (see 0015, the components may be secured inside a well casing 13), the wellhead being connected to a pipeline that transports the produced fluids 31, the system comprising: a liquid inlet in fluid communication with a source of liquid; a casing gas inlet in fluid communication with the casing string; and a pump that is capable of pumping a liquid/gas mixture (the inlet at 14 for receiving intake fluids having mixed liquids and gas, see 0015), the pump comprising: a pump inlet 21 that is in fluid communication with the liquid inlet and the casing gas inlet, such that the pump inlet receives liquid from the liquid inlet and casing gas from the casing gas inlet; and a pump outlet 23 in fluid communication with a separator 25, the separator comprising a first outlet 16 in fluid communication with the pipeline and a second outlet 33 in fluid communication with the pump inlet; wherein the pump pressurizes fluid to a pressure of the pipeline, and a separated liquid stream is communicated from the second outlet of the separator to the pump inlet (via the conduit at 35) and a remainder of the pressurized fluid is communicated from the first outlet 16 of the separator to the pipeline.
As concerns claim 2, Shaw discloses the system of claim 1, wherein the pump is a positive displacement pump or a positive displacement rotary lobe pump (the pump is described as a conventional downhole pump, see 0016).
	As concerns claims 3 and 4, figure 1 of Shaw shows that the inlet of the pump is in communication and part of the “pipeline”, thus the fluid source is either of the pipeline or the hydrocarbon well.
	As concerns claim 7, Shaw discloses the system of claim 1, wherein the pump inlet receives more than 30% liquid (0019).
	As concerns claim 9, Shaw discloses the system of claim [[8]] 1, wherein the separator is a separator vessel 25 or a three port connector.
	As concerns claim 10, the device of Shaw would certainly be capable of receiving gas from multiple sources.
	As concerns claim 11, Shaw discloses a system for pressurizing fluids produced from a hydrocarbon well, the hydrocarbon well having a wellhead (implicit), a production string that produces fluids from a hydrocarbon formation, and a casing string that receives the production string (as the components may be inserted in a casing string 13), the system comprising: a conduit that receives casing gas from a casing string outlet of the hydrocarbon well and production fluids from a production outlet of the production string (the inlet receives gas/liquid from the well, also note the gas accumulator at 43, with inlet at 45); a pump 19 that is capable of pumping a liquid/gas mixture [[gas]], the pump having an inlet 21 that receives a mixture of the casing gas and the production fluids from the conduit, and an outlet 23; and a separator 25 that receives a pressurized liquid/gas mixture from the outlet of the pump, the separator separating a liquid phase from the pressurized liquid/gas mixture, the separator having a first outlet 16 connected to a pipeline and a second outlet 33 connected to the inlet of the pump, the second outlet supplying a recycled stream of liquid from the separator to the pump (via the conduit 35).
	As concerns claim 12, Shaw discloses the system of claim 11, wherein the pump is a positive displacement pump or a positive displacement rotary lobe pump (at 0016, the pump is a conventional downhole pump).
	As concerns claim 14, Shaw discloses the system of claim 11, wherein the inlet of the pump receives more than 30% liquid (0019).
	As concerns claim 16, Shaw discloses the system of claim [[15]] 11, wherein the separator is a separator vessel 25 or a three port connector.
	As concerns claim 17, the Shaw system would certainly be capable of receiving fluids from multiple sources.
	As concerns claim 18, Shaw discloses a method for compressing casing gas from a hydrocarbon well, the hydrocarbon well comprising a wellhead, a production string, and a casing string that receives the production string (implicit, as the device may be inserted in a casing 13), the hydrocarbon well being used to produce fluid from a hydrocarbon reservoir, the method comprising the steps of: producing fluid from the hydrocarbon reservoir and transporting the produced fluid in a pipeline connected to the hydrocarbon well; inputting a fluid mixture into a pump 19, the fluid mixture comprising casing gas from the casing string, and liquid from a source of liquid (at entry 14); pressurizing the fluid mixture in the pump; separating a liquid component from the pressurized fluid mixture in a separator 25; inputting at least a portion of the liquid component from the separator into the pump (via the conduit at 35); and introducing a remainder of the pressurized fluid mixture into the pipeline (via the outlet at 16).
	As concerns claim 19, Shaw discloses the method of claim 18, wherein the pump is a positive displacement pump or a positive displacement rotary lobe pump (see 0016, the pump is a conventional downhole pump).
	As concerns claim 20, Shaw discloses the method of claim 18, wherein the source of liquid for the fluid mixture is a diverted stream from the pipeline (via the conduit at 35).
	As concerns claim 21, Shaw discloses the method of claim 18, wherein the source of liquid is production fluid produced from a production string of the hydrocarbon well (as illustrated, the device is for use with a subsea well).
	As concerns claim 22, Shaw discloses the method of claim 18, wherein the source of liquid for the fluid mixture is a diverted stream from the hydrocarbon well (in as much as the fluid is the conduit 35 is sourced from the well, it meets this limitation).
	As concerns claim 25, Shaw discloses the method of claim 18, wherein the fluid mixture is at least thirty percent liquid (0019).
	As concerns claim 27, Shaw discloses the method of claim [[26]] 18, wherein the separator is a separating vessel 25 or a three port connector.
	As concerns claim 28, Shaw would certainly be capable of processing fluids from multiple sources.
	Allowable Subject Matter
	Claims 5, 6 and 24 are objected to as depending from rejected base claims, but may be allowable if rewritten or incorporated including all of the limitations of the base claims and any intervening claims, as the prior art does not disclose the claimed configurations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679